MEMORANDUM **
Mukhitar Singh, a native and citizen of India, petitions for review of the order of *646the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Singh contends that the IJ erred in denying him relief under the CAT. However, because Singh failed to raise this issue before the BIA, we lack jurisdiction to address it. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
Substantial evidence supports the IJ’s adverse credibility finding. The IJ gave specific and cogent reasons for disbelieving Singh, see Chebchoub, 257 F.3d at 1043, and therefore, the record does not compel the conclusion that Singh was credible, see Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See id. at 971.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.